COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-344-CR

                                                 
 

JOSHUA LEWIS	  	          					       APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 211
TH
 
D
ISTRICT 
COURT OF DENTON COUNTY



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s “Motion To Withdraw Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
 See id.;
 Tex. R. App. P. 43.2(f).															 	 	PER CURIAM

PANEL:  
CAYCE, C.J.; LIVINGSTON,
 and DAUPHINOT, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: October 23, 2008							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.